DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 24-43 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/29/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 1/29/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to a process for determining which vehicles in an inventory to recommend, or any other process that includes a human or any human activity. The court decision of Enfish and McRO were cited in that the claims were found to be patent eligible despite being performable on a general purpose computer. Applicant points to specification paragraphs [0112-0115] in support of technological improvements to simulating user interactions and training a special-purpose machine learning system, and solving problems of inconsistencies between presented and actual information, and inconsistencies between varying and subjective expert views, 
Examiner respectfully disagrees. Examiner reiterates the position that the instant claims are directed to a process for determining recommendations. The claim limitations of identifying vehicles, determining vehicle vector configurations corresponding to the inquiry vehicle, determining similarity scores for each set of inventory vehicles with the inquiry vehicle, determining a product of a corresponding feature weight and a bias function, combining the similarity scores for each feature, evaluating the performance of the machine learning in modeling consumer decisions, adjusting the weights and repeating, generating a first feature vector corresponding to features extracted from the query, retrieving inventory vehicles, generating more similarity scores for each feature, identifying inventory vehicles similar to the first vehicle, and presenting the vehicles to the client device all illustrate a very specific process for determining a vehicle to recommend. These limitations do not change or improve how a computer functions or operates, and does not improve any technology, but merely improves an algorithm used to determine a recommendation item. In Enfish, the court found the claims were directed to a specific improvement to the way computers operate, which functioned differently than conventional databases, and in McRO, the court decision was made on the basis that the claims were clearly directed to an improvement in computer-related technology of allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”. An algorithm to mathematically weight and compare a query vehicle with inventory vehicles to determine similarity scores and select the vehicle most likely to be purchased is not akin to Enfish or McRO as it used a computer to function as it is known and does not provide any improvements to a computer-related technology. The instant application uses abstract mathematical concepts to find similarity between items, and do not necessarily require a computer to operate. The sheer amount of data that could potentially be processed is the reason that it cannot be performed mentally, but the court have concluded that accelerating a process of analyzing data when the increased speed comes solely from the capabilities of a general-purpose computer and 
The alleged improvements to consistency come from the automation of the process to a computer as opposed to manual collection and varying expert views. The improvement of consistency is also only in the abstract idea of recommendation determination, but even further, the consistency is only brought by the automation of the process on a computer with a specific set of instructions. The referenced portion of the specification and the problems of inconsistencies between presented and actual information, and inconsistencies between varying and subjective expert views, which are solved by improving the quality of vehicle recommendations by collecting historic customer experience and interaction data and providing these to a special-purpose machine learning algorithm evaluating the system’s performance and continuously tuning particular feature weights based on actual data to avoid manual collection of information are not technical problems or solutions, but only exist in the determination of recommendations. Inconsistent information and expert views are very abstract and only affect the ability to give a recommendation with a high chance of closing are economic issues and are not related to technology. Collecting historic customer experience and interaction data to tune particular feature weights are also abstract principles and do not involve technology. The specification paragraphs merely describe the process in more detail. The ability of the computer remains unchanged, and the only improvements are in the abstract process of determining the recommendations, and do not improve the computer’s ability to process data in any other application, unlike in Enfish.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-43 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 24-30 are directed to a system, which is an apparatus. Claims 31-36 are directed to a computer program product comprising at least one non-transitory computer readable medium, which is an article of manufacture. Claims 37-43 are directed to a method, which is a process. Therefore, claims 24-43 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 24 as representative, claim 24 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend to a consumer:
model consumer decisions for each of one or more inquiry vehicles in the training data, wherein the modeling comprises: 
identifying a specific vehicle configuration for the inquiry vehicle, 
determining a feature vector corresponding to the inquiry vehicle, wherein the feature vector includes representations of features of the specific vehicle configuration transformed into a numerical format, 
determining a similarity score for each of a first set of inventory vehicles with respect to the inquiry vehicle, each of the inventory vehicles having a corresponding feature vector which includes representations of features of the corresponding inventory vehicle configuration transformed into a numerical format, wherein determining the similarity score includes 
determining for each non-null feature a similarity score contribution by calculating a product of a corresponding feature weight and a corresponding bias function, wherein the bias function is dependent upon values of the inquiry vehicle feature vector and the inventory vehicle feature vector corresponding to the feature 
combining the similarity score contribution for each non-null feature into a similarity score for the inventory vehicle with respect to the inquiry vehicle; 
generate a first feature vector corresponding to the vehicle features extracted from the electronic query, wherein the first feature vector represents a first vehicle; 
retrieve, from one or more of the disparate external data sources, a plurality of dealer inventory vehicles; 
generate, for each of the dealer inventory vehicles, a corresponding feature vector; 
generate a similarity score for each of the dealer inventory vehicles with respect to the first vehicle by determining for each non-null feature a similarity score contribution by calculating a product of the corresponding feature weight and the corresponding bias function, and combining the similarity score contribution for each non-null feature into a similarity score for the dealer inventory vehicle with respect to the first vehicle; 
identify one or more of the dealer inventory vehicles which are similar to the first vehicle based on the corresponding similarity scores for the dealer inventory vehicles; 

The recited limitations above set forth the process for determining which vehicles in the inventory to recommend. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Furthermore, the limitations amount to mental process that can be performed in the human mind (e.g. observation, evaluation, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).




Step 2A (Prong 2):
Examiner acknowledges that representative claim 24 does recite additional elements, such as the steps of:
machine learning engine;
executing on the at least one server machine;
input from the disparate external data sources training data created from historical vehicle transaction data to a special-purpose machine learning algorithm of a machine learning engine; 
train the machine learning engine using the training data, the training comprising adjustment of weights associated in the machine learning engine with corresponding vehicle features;
evaluate the performance of the machine learning engine in modeling the consumer decisions, wherein if the performance does not meet a threshold performance requirement the feature weights are adjusted and the modeling is repeated, and wherein if the performance meets the threshold performance requirement the machine learning engine is deployed; 
provide to the deployed machine learning engine an electronic query about vehicle features received from the client device via a website;
present in real time the one or more identified dealer inventory vehicles to the client device via the website.
Taken individually and as a whole, representative claim 24 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

In view of the above, under Step 2A (Prong 2), claim 24 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 24, taken individually or as a whole, the additional elements of claim 24 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 24 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive and store historical transaction data…; provide the historical transaction data…; receive a user query…; present the recommendation…, etc.), performing repetitive calculations (train the machine learning engine…; transform a set of vehicle features…; identify… a plurality of current inventory vehicles…; generate a similarity vector…; generate a score…; rank each vehicle…; generate a recommendation…, etc.), and storing and retrieving information in memory (store historical transaction data…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 24 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 31 (computer program product comprising at least one non-transitory computer readable medium) and independent claim 37 (method), the claim recites substantially similar limitations as set forth in claim 24. The additional elements of claim 24 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 24 (system). As such, claims 31 and 37 are rejected for at least similar rationale as discussed above.

Dependent claims 25-30, 32-36, and 38-43 recite further complexity to the judicial exception (abstract idea) of claim 24, such as by further defining the algorithm for determining inventory vehicles to recommend. Thus, each of claims 25-30, 32-36, and 38-43 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 25-30, 32-36, and 38-43 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 24, 31, and 37.


Allowable Subject Matter
The claims are allowable over the prior art as indicated in the previous Office Action mailed on 1/8/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/T.J.K./Examiner, Art Unit 3625      

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625